 Case 4:20-cv-10451-MFL-DRG ECF No. 6, PageID.21 Filed 08/10/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KIMBERLY CAREY,

             Plaintiff,                             Case No. 20-cv-10451
                                                    Hon. Matthew F. Leitman
v.

NABIMA BASSETT, et al.,

          Defendants.
__________________________________________________________________/

      ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 4)
      AND (2) DISMISSING PLAINTIFF’S COMPLAINT (ECF No. 1)
                      WITHOUT PREJUDICE

      On February 20, 2020, Plaintiff Kimberly Carey filed this action against the

Defendants. (See Compl., ECF No. 1.) Carey alleges, among other things, that

Defendants discriminated against her on the basis of her race. (See id.)

      When Carey filed this action, the Court provided her a notice informing her

that pursuant to Local Rule 11.2, she was required to “promptly file a notice with

the Clerk and serve a copy of the notice on all parties whenever [her] address, e-mail

address, phone number and/or other contact information changes.” (See Notice and

Certificate of Service, ECF No. 3, PageID.17, citing E.D. Mich. Local Rule 11.2.)

The Court warned Carey that the “failure to promptly notify the court of a change in

address or other contact information may result in the dismissal of [her] case.” (Id.;

emphasis in original).

                                          1
 Case 4:20-cv-10451-MFL-DRG ECF No. 6, PageID.22 Filed 08/10/21 Page 2 of 3




        As of July 8, 2021, Carey had not taken any action to prosecute her case. The

Court therefore required Carey to show cause, in writing, by no later than August 9,

2021, why the Court should not dismiss her action “for failure to prosecute” (the

“Show Cause Order”) (Show Cause Order, ECF No. 4, PageID.18.) The Court

mailed the Show Cause Order to the address Carey had provided the Court. (See

Dkt.)

        On July 30, 2021, the Show Cause Order was returned to the Court as

undeliverable. (See ECF No. 5.) That return indicates that Carey has failed to

comply with Local Rule 11.2 by informing the Court of her current mailing address.

This is not a mere technical violation of the rules. Without a current address, the

Court has no way of administering this civil action.

        Accordingly, for all of the reasons stated above, and because Carey has failed

to comply with Local Rule 11.2 by updating her current address, IT IS HEREBY

ORDERED that (1) the Show Cause Order (ECF No. 4) is VACATED and (2)

Carey’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: August 10, 2021




                                           2
 Case 4:20-cv-10451-MFL-DRG ECF No. 6, PageID.23 Filed 08/10/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 10, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       3
